 

EXHIBIT 10.29

 

November 21, 2012

 

Delivered By Electronic Mail

 

Gary Klein (“Executive”)

 

Dear Gary:

 

The board is pleased to make the below offer of executive employment at
Sequential Brands Group, Inc. (“SQBG” or the “Company”). This summary memo will
serve to confirm the terms of your offer with the Company.

 

Title:   Chief Financial Officer       Role/
Responsibilities:   Executive will have such responsibilities, duties and
authority customarily associated with the position CFO and will devote
substantially all of his working hours towards the overall success of the
business of the Company, including but not limited to, financial reporting and
oversight, execution and implementation of financial business plans, developing
and achieving budget targets, managing corporate-level expenses, and overall
financial leadership of the Company.  All financial areas of the Company will
report to Executive.       Reporting:   As CFO, you will report to the Company’s
CEO and Audit Committee.       Effective Date:   On or before December 10, 2012
      Location:   NYC area       Salary:   Not less than $250,000 per year      
Signing Bonus:   One-time signing bonus of $20,000 payable to Executive 30 days
after the Effective Date       Term:   The engagement shall commence on
Effective Date and shall continue for three (3) years from the Effective Date
(the “Term”)       Healthcare:   The Company will provide paid health and dental
insurance, consistent with standard company policies effective as of Employee’s
start date with the Company.       Benefits:   Executive will be eligible for
all other Company provided benefits, pursuant to executive company policies, or
to be established, applicable to executive employees only, including benefit for
paid vacation time off for which you will earn three (3) weeks per year.

 

 

 

 

Performance

Bonus:

  Executive shall be eligible to earn an annual cash performance bonus of up to
50% of the base Salary.  This performance bonus shall be tied to achieving
pre-established performance targets in line with the Chief Executive Officer’s
performance target metrics.       Restricted Stock Grant:   Executive will be
awarded an equity grant in the form of restricted stock total 80,000
shares.  The Restricted Stock will vest as follows:           25% or 20,000
shares will vest on commencement of his employment with the Company;     25% or
20,000 shares will vest on the 1st anniversary of your start date with the
Company;     25% or 20,000 shares will vest on the 2nd anniversary of your start
date with the Company; and     25% or 20,000 million shares will vest on the 3rd
anniversary of your start date with the Company.           provided, however,
that upon a “Change in Control,” all unvested shares of Restricted Stock will
immediately vest.  For purposes of this Agreement, a Change in Control shall
mean any of the following:             (1)        Any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
(a “Person”) becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 4(c)(1), the following acquisitions shall not
constitute a Change in Control:  (i) any acquisition by an Excluded Person (as
defined below) (ii) any acquisition directly from the Company, (iii) any
acquisition by the Company, (iv) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any affiliate or
(v) any acquisition by any corporation pursuant to a transaction that complies
with Sections 4(c)(2)(A) or 4(c)(2)(B) below;

 

 

 

 

    (2)         Consummation of (i) a reorganization, merger, statutory share
exchange or consolidation or similar transaction involving the Company or any
affiliate, (ii) a sale or other disposition of all or substantially all of the
assets of the Company, or (iii) the acquisition of assets or stock of another
entity by the Company or any affiliate (each, a “Business Combination”), in each
case unless, following such Business Combination, (A) all or substantially all
of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be or (B) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
incumbent board at the time of the execution of the initial agreement or of the
action of the board providing for such Business Combination; or          
(3)        A complete liquidation or dissolution of the Company.           For
purposes hereof, the “Excluded Persons” shall mean William Sweedler, Tengram
Capital Partners Gen2 Fund, L.P. and each of their respective Related
Parties.  For purposes of hereof, “Related Party” shall mean with respect to any
person or entity, any other person or entity which (i) directly or indirectly,
is controlling, controlled by or under common control with such person or
entity, or (ii) directly or indirectly, is advised, managed, administered by
such person or entity or any person or entity described in the immediately
preceding clause (i).  For purposes of this definition, “control” of a person or
entity (including the terms “controlled by” and “under common control with”)
means the power, directly or indirectly, to direct or cause the direction of the
management or policies of such person or entity, whether through ownership of
voting securities, the ability to exercise voting power, or by contract or
otherwise.           Executive must be in the employ of the Company at the time
of the vesting dates or the restricted stock units shall be subject to
forfeiture to the Company.         Expenses:   You will be reimbursed for all
reasonable business expenses in accordance with the policies and guidelines
established by the Company.

 

Gary, I’m excited to offer you the opportunity to grow as the CFO and to provide
financial leadership to the Sequential Brands Group public organization. I
believe this opportunity will create significant wealth creation upside for you.
On behalf of the board of SQBG, we look forward to a mutually-prosperous
relationship between you and the Company. This term sheet is subject to a final
employment agreement, to be negotiated mutually in good faith.

 

 

 

 

Please indicate your agreement with the foregoing by signing below where
indicated.

 

Sequential Brands Group, Inc.       /s/ William Sweedler   William Sweedler  
Chairman       Executive       /s/ Gary Klein   Gary Klein  

 



 

 

